Case

fy

a

1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

fase No. 1:19-cv-03266-RM-STV

AARSH USA INC., a Delaware corporation,

Plaintiff,

'OBBS ALLEN CAPITAL, LLC, a Delaware limited liability company,

Defendant.

 

SCHEDULING ORDER

 

a

a

1. DATE OF CONFERENCE AND APPEARANCES OF COUNSEL
AND PRO SE PARTIES

A telephonic scheduling conference was held on March 9, 2020 at 10:30 a.m. Plaintiff
Marsh USA Inc. was represented by Darren E. Nadel and Thomas W. Carroll of Littler
Mendelson. Defendant Cobbs Allen Capital, LLC was represented by William M. Ojile, Jr. and
Nicholas W. Dowd of Armstrong Teasdale LLP and Howard Kaplan of Kirkland & Ellis LLP.
the Parties will be represented in this case as follows:

For Plaintiff:

Darren E. Nadel

Thomas W. Carroll

Tommy Postek

Littler Mendelson, P.C.

1900 Sixteenth Street, Suite 800
Denver, CO 80202
303-629-6200

303-629-0200 (f)
dnadel@littler.com
tcarroll@littler.com

 
Case {1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 2 of 18

tpostek@littler.com

Derek S. Hecht

Littler Mendelson, P.C.
2050 Main Street, Suite 900
Irvine, CA 92614
949-705-3000
949-724-1201 (f)
dhecht@littler.com

For Defendant:

Howard M. Kaplan

Mark William Premo-Hopkins
Michael Slade

Kirkland & Ellis LLP

300 North LaSalle Street
Chicago, IL 60654
312-862-3807

312-862-2200 (f)
howard.kaplan@kirkland.com
mark.premohopkins@kirkland.com
mslade@kirkland.com

Nicholas William Dowd

William M. Ojile, Jr.

Armstrong Teasdale LLP

4643 South Ulster Street, Suite 800
Denver, CO 80237

303-575-4003

720-200-0679
ndowd@armstrongteasdale.com
bojile@armstrongteasdale.com

2. STATEMENT OF JURISDICTION

The Court has original jurisdiction over this matter under the federal Defend Trade

TA

secrets Act, 18 U.S.C. § 1836(c), and supplemental jurisdiction over Marsh’s state-law claims

c

inder 28 U.S.C. § 1367.

 
Case [1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 3 of 18

3. STATEMENT OF CLAIMS AND DEFENSES
a. Plaintiff: Defendant has engaged in a wrongful scheme to disrupt Marsh’s
business by unlawfully hiring approximately 30 of Marsh’s employees, encouraging and
inducing them to leave Marsh and take Marsh’s trade secrets, clients, and coworkers with them,
ane assisting these employees in recruiting each other to leave Marsh in violation of their
restrictive-covenant agreements and in violation of their duties of loyalty/fiduciary duties. Based
on similar litigation pending against Defendant, and prior suits against Defendant, it appears that
Defendant has a pattern and practice of conducting similar schemes against its competitors.

Marsh is a global leader in insurance broking and risk management. In April 2019, Marsh

wa

pent a significant amount of time and resources acquiring Jardine Lloyd Thompson Group ple
(“JLT”). JLT is an important partner for Marsh because JLT is a specialty broker with experience
negotiating unique insurance contracts with unique pricing, structures, and provisions. JLT was

able to negotiate such contracts because it maintained detailed, and confidential and proprietary,

me

nformation about its clients and potential clients, including information about their needs,
preferences, and willingness to structure insurance policies in certain ways. That information was
a highly valuable trade secret of Marsh following its acquisition of JLT. In addition, Marsh
maintains other confidential and trade secret information that was misappropriated by CAC
$pecialty, including client and prospective client lists and contact information, as well as
strategies and analysis related to those clients/prospective clients.

However, this knowledge also made JLT’s employees (who became Marsh employees
following the acquisition of JLT by Marsh), targets for CAC Specialty. CAC Specialty, as they

have done to other companies, set out to destroy Marsh’s business and steal Marsh’s confidential

 
 

Case 11:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 4 of 18

nd proprietary information by illegally luring those employees away, and encouraging them to

2

take Marsh’s confidential and proprietary business with them. CAC Specialty did just that, and
the employees that joined CAC Specialty are using Marsh’s confidential and proprietary
information to solicit and steal Marsh’s clients, to the detriment of Marsh.

They did this in a variety of ways. For example, CAC Specialty has already admitted, in a
similar lawsuit brought by McGriff Seibels & Williams, Inc. in Alabama, that it arranged and
paid for a meeting in Denver in June 2019 for high-level McGriff and JLT Specialty employees,
the purpose of which was for those employees to solicit each other to leave their current
employment and join CAC Specialty, in violation of their contractual agreements with Marsh.
CAC Specialty’s plan worked, and roughly 30 Marsh employees have left Marsh for CAC
Specialty, often resigning on the same day or within days of each other.

Further, CAC Specialty permitted and encouraged these employees to take Marsh’s
confidential and proprietary information with them to CAC Specialty. Marsh has performed a
forensic analysis on the computers of the departing employees, and reviewed their email
communications in the months leading up to their departures. The results are disturbing. Many of
the departing employees displayed similar patterns of wrongdoing, including the suspicious
access of confidential and proprietary Marsh documents in the days leading up to their last day of
work (and which they would have no business reason to access), the use of USB devices to
apparently transfer information out of Marsh’s control, and the deletion of important files to
cover their tracks and disrupt Marsh’s business.

The departing employees’ use of Marsh’s information, and violation of their restrictive

covenants with Marsh/JLT, in their new roles at CAC Specialty is also evident. For example,

 
Case 1:19-cv-03266-RM-STV Document 43

Mike Rice was the former CEO of JLT Special

and responsibility over all contracts and client

Filed 03/09/20 USDC Colorado Page 5 of 18

Ity. In that position, he had supervisory authority

relationships maintained by JLT. He then left JLT

to become CEO of CAC Specialty. Subsequently, Marsh has received a number of Broker of

Record letters which Marsh receives wheneve
forms indicate that many of Mr. Rice’s former
these accounts are accounts which used uniqu
employees for JLT. Notably, CAC Specialty a
Rice for months before he officially left JLT S$
Sparks, accidentally revealed that Mr. Rice ha
while he was still a JLT Specialty employee. \
Marsh, and instead falsely signed a separation
contractual duties and duty of loyalty to Mars
duties. Based on the timing of the departure o
of Mr. Rice’s cooperation with CAC Specialty
employees to leave and join CAC Specialty.
Accordingly, Marsh brings this action
(2) violation of Colorado’s Uniform Trade Se

relations; and (4) aiding and abetting breache

r a client moves its business to a new broker. Those
accounts are moving to CAC Specialty. Among

e structures and provisions developed by JLT’s
mitted that it had been in discussions with Mr.
pecialty, and CAC Specialty’s chairman, Paul

d been working with CAC Specialty for months

Mr. Rice, of course, never disclosed this to JLT or
agreement promising that he would honor his

h when in fact he was actively violating those

f other Marsh employees in 2019, it seems that part

y involved selecting and soliciting key JLT/Marsh

for (1) violation of the Defend Trade Secrets Act;

crets Act; (3) interference with contractual

s of the duty of loyalty and fiduciary obligations.

Marsh seeks injunctive relief, damages, and all other appropriate relief to stop Defendant’s

wrongful actions.
b. Defendant: CAC denies the a

with JLT Specialty resulted in many former J|

illegations in the Complaint. Marsh USA’s merger

LT employees deciding to leave the newly-formed

 
Case 1:19-cv-03266-RM-STV Document 43) Filed 03/09/20 USDC Colorado Page 6 of 18

entity, Marsh-JLT Specialty, for a variety of r
Marsh. These employees did not have non-co
to continue their careers in the insurance indu
for a variety of different places, one of which

CAC’s decision to hire former JLT Sp
Marsh’s threadbare complaint is nothing but a
and to avoid fair competition in the marketpla
merit. CAC has tried to ensure that all of its ¢

duties that they owe to former employers, and

 

pasons, including that they did not want to work at
mpete agreements and they were free to leave and
stry elsewhere. Former JLT employees left Marsh
was CAC.

ecialty employees was absolutely lawful, and

in effort to deter employees from leaving Marsh

ce. The claims against CAC have absolutely no
mployees comply with any restrictive covenants or

has no reason to believe that anything was stolen

from Marsh (or used by CAC) or that any business was improperly solicited. That is presumably

why Marsh has, thus far, been unable to ident

general assertions that former employees (wh

ify any particular act of misconduct beyond vague,

D go mostly unnamed) have violated unspecified

restrictive covenants and misappropriated unspecified information. Absent an ability to

substantiate its accusations of misconduct by

refused to do--Marsh’s wholly derivative clait

former employees--which Marsh has simply

ms against CAC fail. CAC will be in a position to

investigate and respond to any actual allegations of substantive misconduct if and when they are

made.

The only conduct challenged by Mars

h thus far has been that of Michael Rice. CAC has

not permitted Mr. Rice to solicit any JLT or Marsh client and has no reason to believe that he has

done so. Moreover, Marsh’s suggestion that Mr. Rice was performing services for CAC while

still employed by Marsh is completely basele

are being arbitrated and CAC anticipates that

ss. In any event, Marsh’s disputes with Mr. Rice

all such claims will be decided in Mr. Rice’s favor

 
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 7 of 18

at arbitration, which will bar and moot Marsh’s claims against CAC here.

4. UNDISPUTED FACTS
The parties will attempt to agree on a set of stipulated undisputed facts prior to

submission of dispositive motions.

5. COMPUTATION OF DAMAGES

a. Plaintiff: The following is Marsh’s preliminary description of the damages it
seeks against Defendant (in addition to injunctive relief). In connection with its claims for
misappropriation of its information, Plaintiff seeks (separately for each item of information
misappropriated): the greater of: (a) its lost profits, (b) Defendants profits associated with its use
of Plaintiffs information, or (c) the reasonable license value of the information.

Plaintiff also seeks the greater of (a) its lost profits or (b) Defendants profits associated
with each employee unlawfully hired by Defendants and each customer obtained by Defendant.

Plaintiff also seeks recruiting costs and training costs associated with each lost employee.

Plaintiff also seeks attorneys’ fees, costs, and interest.

Plaintiff will provide an appropriate disclosure after it has retained an expert to compute
Plaintiff's damages.

b. Defendant: Defendant has moved to dismiss the complaint and has not yet
answered or had the opportunity to assert counterclaims or assess what damages it will seek.

Defendant will be seeking, at a minimum, its attorney’s fees and costs from Plaintiff.
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 8 of 18

6. REPORT OF PRECONFERENCE DISCOVERY &
MEETING UNDER FED. R. CIV. P. 26(f)

a. Date of Rule 26(f) meeting.

The Fed. R. Civ. P. 26(f) meeting was held on January 10, 2020 at 11:00 a.m.

b. Names of each participant and party he/she represented.

The following counsel participated in the meeting: Darren E. Nadel, Thomas W. Carroll,
Derek S. Hecht, and Tommy Postek represented Plaintiff. William M. Ojile, Jr., Howard Kaplan,
and Nicholas W. Dowd represented Defendant.

c. Statement as to when Rule 26(a)(1) disclosures were made or will be made.

The Parties will exchange written Rule 26(a) disclosures by March 23, 2020.

d. Proposed changes, if any, in timing or requirement of disclosures under Fed.
R. Civ. P. 26(a)(1).

The Parties agreed to exchange written Rule 26(a) disclosures by March 23, 2020.

e. Statement concerning any agreements to conduct informal discovery:

The Parties have not reached any agreements concerning informal discovery.

f. Statement concerning any other agreements or procedures to reduce
discovery and other litigation costs, including the use of a unified exhibit
numbering system.

(1) The Parties will use a unified exhibit number system.

(2) Plaintiff proposes that the Parties agree to cooperate with each other for the purposes

of obtaining and using discovery exchanged in the United States District Court Northern District
of Alabama case McGriff, Seibels & Williams, Inc. v. Paul Sparks, et al. (Case No, 2:19-cv-1196-

ACA), as well as in the arbitrations between Marsh and individuals who are now employees of

Cobbs Allen. Plaintiff proposes that, as with all discovery, the Parties will only seek information
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 9 of 18

exchanged in those other disputes to the extent the information (if any) is within the scope of
discovery in this litigation.

Defendant will cooperate with Plaintiff on all discovery, including with respect to
exchanging discovery exchanged in the McGriff litigation to the extent relevant to the issues in
this case. Defendant notes that it is not a party to any of the pending arbitrations, and none of the
individuals are named as parties in this lawsuit (at least yet), so it is unclear what Marsh is
proposing with respect to the arbitrations initiated by certain Cobbs Allen employees against
Marsh and certain affiliates. That said, Defendant will certainly work cooperatively with
Plaintiff in an effort to reduce discovery costs.

g. Statement as to whether the parties anticipate that their claims or defenses

will involve extensive electronically stored information, or that a substantial

amount of disclosure or discovery will involve information or records
maintained in electronic form.

Plaintiffs statement: Plaintiff anticipates that extensive discovery of electronically
stored information (“ESI”) will be needed, including capture and recovery of historical emails
and data regarding communications via text/instant messaging applications and social media
postings. Plaintiff proposes that as a presumption of the standard production format, the Parties
supply ESI in a TIFF plus load file format that includes static images, searchable extracted text,
and associated metadata, unless otherwise requested or as specified by the following exceptions:

(1) All documents which utilize Microsoft Office are to be produced in their native

format rather than in .pdf format.

Defendant’s Statement: Defendant anticipates that discovery of electronically stored

information (“ESI”) will be needed. Defendant proposes that as a presumption of the standard
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 10 of 18

production format, the Parties supply ESI in a TIFF plus load file format that includes static
images, searchable extracted text, and associated metadata, unless otherwise requested or agreed.
Defendant notes that it is engaging a vendor to help with the production of ESI and will be in a
better position to discuss production format with Plaintiff after completing that process.

h. Statement summarizing the parties’ discussions regarding the possibilities for
promptly settling or resolving the case.

The Parties have discussed the topic of settlement. Defendant is interested in early
mediation in an effort to avoid the expenditure of costs and attorneys’ fees. To date, Plaintiff has
declined Defendant’s suggestion of mediation. Plaintiff believes that settlement discussions will

be more fruitful after some discovery has taken place.

7, CONSENT

All parties have not consented to the exercise of jurisdiction of a magistrate judge.

8. DISCOVERY LIMITATIONS

a. Modifications which any party proposes to the presumptive numbers of
depositions or interrogatories contained in the Federal Rules.

Plaintiff Proposts:
[eo
The parties shall be limited to conduct no more than 3Q depositions, and serve no more

than 50 interrogatories without leave of the court or stipulation of the other party. Pleintiif

 

10
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 11 of 18

Defendant Proposes: —
The presumptive limits under the FederatRutes-of Crvit Proeedure for-depesitions_and
int i fficien i nt believes that the parti imi

 

 

appropriate if Plaintiffidentiftes wi the people at CAC that Plaintiff believes misapproprt

trade secrets are, what the alleged trade secrets were, who allegedly interfered with contracts,

a Pri inti viding an i ation, Defendant is oO

 

 

nearh-every-sinpic empleyee-thatteft JET or Marsir for CAC- Defendant believes that such an

 

approaek
proportional to the needs of this case.

b. Limitations which any party proposes on the length of depositions.

Plaintiff Proposes:

Plaintiff requests more than seven hours in total for the 30(b)(6) deposition. Specifically,
Plaintiff requests a 30(b)(6) deposition of no more than 2 hours to cover topics related to
Defendants efforts to preserve information related to this litigation and related to how Defendant

and its employees store information used in Defendant’s business. Plaintiff requests an additional

1]
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 12 of 18

7 hours of deposition time to cover substantive topics related to the allegations in the Complaint.
Finally, Plaintiff proposes that the 2-hour deposition take place in the next month, but that the 7-
hour deposition take place after the Parties have exchanged written discovery.

Defendant Proposes:

Defendant proposes that the length of all depositions be limited to one day of seven hours
unless specifically extended by Order of the court or by agreement of the parties. As far as
information on preservation and storage, Defendant is willing to meet and confer with Plaintiff K
and to voluntarily provide information on how CAC stores information and on CAC’s document
preservation (provided that Marsh does the same) within the next 30 days, and if Plaintiff has
follow-up questions they can raise those with counsel or (if necessary) as a Rule 30(b)(6) topic.

c. Limitations which any party proposes on the number of requests for
production and/or requests for admission.

Plaintiff Proposes:

 

confidential information ients.
Defendant Proposes:—
CO
The Parties shall be limited to 30 requests for production of documents and a§ requests

for admissions.

12
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 13 of 18

d. Other Planning or Discovery Orders
The Parties anticipate filing a proposed Protective Order by March 23, 2020. Plaintiff
also anticipating filing a proposed forensic protocol. Defendant is willing to meet and confer

with Plaintiff on the need for and content of a forensic protocol.

9. CASE PLAN AND SCHEDULE

The parties do not agree on a case plan and schedule. The parties’ proposals are as

follows: bs

 

 

 

Deadline Plaintiffs’ Proposal Defendant’s Proposal
Deadline for Joinder of July 10, 2020 May 1, 2020

Parties

Discovery Cutoff January 15, 2021 November 13, 2020

 

Dispositive Motions

March 26, 2021

December 4, 2020

 

 

 

 

 

a. Expert Witness Disclosures:

1. Anticipated fields of expert testimony:

The Parties shall identify anticipated fields of expert testimony, if any.

Plaintiffs Statement as to Experts: Plaintiff anticipates retaining expert witnesses
concerning damages and concerning the nature and existence of its trade secrets.

Defendant’s Statement as to Experts: Defendant anticipates retaining expert witnesses
relating to the alleged trade secrets (thus far unidentified). Defendant may also, depending on
the facts ultimately alleged (if any) retain experts on computer forensics, industry practices for

employee and client interaction, and damages.

13
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 14 of 18 ©

2. Limitations which the parties propose on the use or number of expert
witnesses.

Plaintiff proposes a limit of four retained experts per side, not including rebuttal experts.
Plaintiff also proposes rebuttal-expert limitations of one rebuttal expert to each affirmative
expert. Defendant does not presently anticipate needing more than four experts but does not
know given the lack of information provided by Plaintiff thus far about its allegations. Thus
Defendant would be fine with that limit, subject to a good cause exception.

3. The Parties shall designate all experts and provide opposing counsel and any pro
se parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or before:

Plaintiff proposes: Friday, October 9, 2020.

Defendant proposes: Monday, August 31, 2020. t

4, The Parties shall designate all rebuttal experts and provide opposing counsel and
any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before:

Plaintiff proposes: Friday, November 13, 2020.

Defendant proposes: Wednesday, September 30, 2020. ir

Notwithstanding the provisions of Fed. R. Civ. P. 26(a)(2)(B), no exception to the
requirements of the rule will be allowed by stipulation unless the stipulation is in writing and
approved by the court. In addition to the requirements set forth in Rule 26(a)(2)(B)()-(v), the
expert’s written report also must identify the principles and methods on which the expert relied
in support of his/her opinions and describe how the expert applied those principles and methods

reliably to the facts of the case relevant to the opinions set forth in the written report.

14
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 15 of 18

e. Identification of Persons to Be Deposed:

Preliminary List of Plaintiff's Depositions:

 

 

 

 

 

 

 

 

 

Name of Deponent Expected Length of Deposition
Bruce Denson 7 hours
Paul Sparks 7 hours
Mike Rice 7 hours
Cobbs Allen 9 hours (see section 8.b. above)
Several individual ex- Ranging from 2 hours to 7 hours
employees

 

Preliminary Draft List of Defendant’s Potential Depositions:

 

 

 

 

 

 

 

 

 

 

 

 

Name of Deponent Expected Length of Deposition
Patrick Donnelly 7 hours
Dominic Burke 7 hours
John Doyle 7 hours
Martin South 7 hours
Dan Glaser 7 hours
Steve Shappel 7 hours
Representative of Marsh 7 hours
USA, Inc.
f. Deadline for Interrogatories: Interrogatories must be served on the opposing

party no later than 60 days before the discovery cutoff date. Responses to the same are due as
required by Fed. R. Civ. P. 6(d) and 33(b)(2).

g. Deadline for Requests for Production of Documents and/or Admissions:
Requests for Production of Documents and Requests for Admissions must be served on the
opposing party no later than 60 days before the discovery cutoff date. Responses to the same

are due as required by Fed. R. Civ. P. 6(a) and 34(b)(2).

10. DATES FOR FURTHER CONFERENCES

a. Status conferences will be held in this case at the following dates and times:

15
Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 16 of 18

| | jor
b. A final pretrial conference will be held in this case on {/a°+) at o'clock

+m. A Final Pretrial Order shall be prepared by the Parties and submitted to the court no later

than seven (7) days before the final pretrial conference.

11. OTHER SCHEDULING MATTERS

a. Identify those discovery or scheduling issues, if any, on which counsel after a
good faith effort, were unable to reach an agreement.

None except as specifically noted above where separate positions are stated for Plaintiff
and Defendant.

b. Plaintiff anticipates a four-week trial. Defendant is not yet in a position to
estimate the length of trial given the lack of information provided by Plaintiff, but believes that
any trial would be substantially shorter than four weeks.

c. Defendant has not yet filed an answer and, therefore, the deadline to request a jury
has not yet arisen. However, Plaintiff anticipates requesting a jury trial. Defendant anticipates
doing the same.

C. There are no pretrial proceedings that the Parties believe may be more efficiently

or economically conducted in any of the District Court’s facilities outside of Denver, Colorado.

12. NOTICE TO COUNSEL AND PRO SE PARTIES
The parties filing motions for extension of time or continuances must comply with
D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the

moving attorney's client, all attorneys of record, and all pro se parties.

16
 

Case 1:19-cv-03266-RM-STV Document 43 Filed 03/09/20 USDC Colorado Page 17 of 18

 

Counsel will be expected to be familiar and to comply with the Pretrial and Trial
Procedures or Practice Standards established by the judicial officer presiding over the trial of this
case.

With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

Counsel and unrepresented parties are reminded that any change of contact information

must be reported and filed with the Court pursuant to the applicable local rule.

13. AMENDMENTS TO SCHEDULING ORDER

The Scheduling Order may be altered or amended only upon a showing of good cause.

DATED at Denver, Colorado, this?” May of qed f9020.

BY THE COURT:

ZO

United States Magistrate Judge

17
Case 1:19-cv-03266-RM-STV Document 43

APPROVED:

For Plaintiff:

s/ Thomas W. Carroll
Darren E. Nadel
Thomas W. Carroll
Tommy Postek

Littler Mendelson, P.C.
1900 Sixteenth Street, Suite 800
Denver, CO 80202
303-629-6200
303-629-0200 (f)
dnadel@littler.com
tcearroll@littler.com
tpostek@littler.com

Derek S. Hecht

Littler Mendelson, P.C.
2050 Main Street, Suite 900
Irvine, CA 92614
949-705-3000
949-724-1201 (f)
dhecht@littler.com

482 1-9293-4576.10 059121.1119

Filed 03/09/20 USDC Colorado Page 18 of 18

18

For Defendant:

s/ Nicolas William Dowd
Howard M. Kaplan

Mark William Premo-Hopkins
Michael Slade

Kirkland & Ellis LLP

300 North LaSalle Street
Chicago, IL 60654
312-862-3807

312-862-2200 (f)
howard.kaplan@kirkland.com
mark.premohopkins@kirkland.com
mslade@kirkland.com

Nicholas William Dowd

William M. Ojile, Jr.

Armstrong Teasdale LLP

4643 South Ulster Street, Suite 800
Denver, CO 80237

303-575-4003

720-200-0679
ndowd@armstrongteasdale.com
bojile@armstrongteasdale.com
